Citation Nr: 0727098	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-09 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased disability rating for service-
connected glaucoma, currently evaluated 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from May 1983 to September 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in July 2003, a statement of the case 
was issued in February 2004, and a substantive appeal was 
received in March 2004.  The veteran requested an RO hearing; 
however, elected to have an informal conference in February 
2007.


FINDINGS OF FACT

1.  The medical evidence does not reflect corrected visual 
acuity of 20/70 in both eyes, nor vision in one eye 
correctable to 20/100 and vision in the other eye correctable 
to 20/70.

2.  Impairment of field vision does not reflect loss of 
temporal half, bilateral or unilateral concentric contraction 
to 5 degrees, bilateral concentric contraction to 15 degrees 
but not 5 degrees, bilateral concentric contraction to 30 
degrees but not to 15 degrees, or bilateral concentric 
contraction to 45 degrees but not to 30 degrees.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for glaucoma, bilateral, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.2, 
4.3, 4.7, 4.10, 4.75, 4.76, 4.76a, 4.84a, Diagnostic Codes 
6013, 6080, 6081 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The veteran's appeal stems from a 
January 2003 rating decision which denied entitlement to an 
increased rating.  Thereafter, in August 2006, a VCAA letter 
was issued to the veteran.  The VCAA letter notified the 
veteran of what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in August 2006 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to initial certification of the veteran's 
claim to the Board.  The contents of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notice.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.  

In March 2006, the veteran was provided with notice of the 
types of evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to an increased rating, any questions as 
to the appropriate effective date to be assigned are rendered 
moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's VA treatment records are on file.  There is no 
indication of relevant, outstanding records which would 
support the veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

The veteran was afforded VA examinations in September 2002, 
May 2006, and March 2007.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The examination reports obtained are thorough 
and contain sufficient information to decide the issue on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, 
the Board finds that a further examination is not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's bilateral glaucoma is rated under Diagnostic 
Code 6013, which pertains to simple, primary, noncongestive 
glaucoma.  Diagnostic Code 6013 provides for a minimum 10 
percent rating and directs that glaucoma is otherwise to be 
rated on the impairment of visual acuity or field loss.  38 
C.F.R. § 4.84a, Diagnostic Code 6013.

In rating impairment of visual acuity, the best distant 
vision obtainable after best correction with glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required.  38 C.F.R. § 4.75.

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based upon the degree of 
the resulting impairment of visual acuity.  38 C.F.R. § 
4.84a, Diagnostic Codes 6061 to 6079.  The percentage 
evaluation will be found from Table V by intersecting the 
horizontal row appropriate for the Snellen index for one eye 
and the vertical column appropriate to the Snellen index of 
the other eye.  38 C.F.R. § 4.83a, Table V.

In this respect, a 30 percent disability rating is warranted 
for impairment of central visual acuity in the following 
situations:  (1) when vision in both eyes is correctable to 
20/70; (2) when vision in one eye is correctable to 20/100 
and vision in the other eye is correctable to 20/70; (3) when 
vision in one eye is correctable to 20/200 and vision in the 
other eye is correctable to 20/50; (4) when vision in one eye 
is correctable to 15/200 and vision in the other eye is 
correctable to 20/50; (5) when vision in one eye is 
correctable to 10/200 and vision in the other eye is 
correctable to 20/40, or (6) when vision in one eye is 
correctable to 5/200 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6074, 6076, 6077, 6078.

A 40 percent disability rating is warranted for impairment of 
central visual acuity in the following situations:  (1) when 
vision in one eye is correctable to 20/200 and vision in the 
other eye is correctable to 20/70; (2) when vision in one eye 
is correctable to 15/200 and vision in the other eye is 
correctable to 20/70; (3) when vision in one eye is 
correctable to 10/200 and vision in the other eye is 
correctable to 20/50, or (4) when vision in one eye is 
correctable to 5/200 and vision in the other eye is 
correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 
6073, 6076.

A 50 percent disability rating is warranted for:  (1) 
corrected visual acuity of one eye is to 20/100 in both eyes; 
(2) corrected visual acuity is to 10/200 in one eye and to 
20/70 in the other eye; (3) corrected visual acuity is to 
5/200 in one eye and 20/70 in the other eye; or (4) blindness 
or anatomical loss of one eye and corrected vision in the 
other eye to 20/70 and 20/50, respectively.  38 C.F.R. 4.84a, 
Diagnostic Codes 6065, 6069, 6076, 6078.

A 60 percent disability rating is warranted for:  (1) 
corrected visual acuity of one eye is to 20/200 and the other 
eye is 20/100; (2) corrected visual acuity of one eye is to 
15/200 and the other eye is to 20/100; (3) corrected visual 
acuity of one eye is to 10/200 and the other eye is to 
20/100; (4) corrected visual acuity of one eye is to 5/200 
and the other eye is to 20/100; or (5) blindness or 
anatomical loss of one eye and corrected vision in the other 
eye to 20/100 or 20/70 or 20/100, respectively.  38 C.F.R. 
4.84a, Diagnostic Codes 6065, 6069, 6073, 6076.

A 70 percent disability rating is warranted for:  (1) 
corrected visual acuity to 20/200 in both eyes; (2) corrected 
visual acuity in one eye to 10/200 and 20/200 in the other 
eye; (3) corrected visual acuity in one eye to 5/200 and 
20/200 in the other eye; or (4) blindness or anatomical loss 
of one eye and corrected visual acuity to 20/200 in the other 
eye.  38 C.F.R. 4.84, Diagnostic Codes 6064, 6068, 6072, 
6075.

A 100 percent disability rating is warranted for:  (1) 
corrected visual acuity to 5/200, bilaterally; (2) blindness 
in one eye (having only light perception) and 5/200 in the 
other eye; (3) anatomical loss of one eye and corrected 
visual acuity to 5/200 in the other eye; (4) blindness in 
both eyes having only light perception; or (5) anatomical 
loss of both eyes.  38 C.F.R. § 4.84, Diagnostic Codes 6061, 
6062, 6063, 6067, and 6071.

In May and November 2000, the veteran underwent a laser-type 
procedure at the Denver VA Medical Center (VAMC) for his open 
angle glaucoma.  

At a September 2002 VA examination, the veteran reported that 
following the 2000 surgery, he experienced a persistent haze 
in his vision.  He reported that such haze was not present 
prior to the procedure.  On physical examination, pupils were 
equal, round, reactive to light and accommodation.  
Extraocular movement was intact.  Funduscopic examination was 
essentially unremarkable to undilated examination.  The 
sclera and cornea appeared normal.  There were no obvious 
foreign bodies or cataracts appreciated.  Visual acuity 
corrected was 20/20 on the right, and 20/25 on the left, and 
with normal visual fields to confrontation.  The examiner's 
impression was open angle glaucoma in both eyes.  

At a March 2006 VA examination, the veteran reported 
distorted vision, halos and ghosts which result in reduced 
vision.  He denied any incapacitation from such symptoms.  He 
reported difficulty reading and seeing clearly in the 
distance.  He denied any lost time from work.  The eye 
examination was conducted with each pupil dilated.  
Funduscopy examination showed bilateral cataracts.  The 
measurement of intraocular pressure of right eye was 16 mmHG 
which was within normal limits.  The measurement of 
intraocular pressure of the left eye was 12 mmHG which was 
within normal limits.  Keratoconus was not present.  The 
visual acuity examination revealed uncorrected far vision on 
the right as 20/1000 and corrected as 20/50.  The uncorrected 
near vision on the right was 20/500 and corrected 20/50.  The 
uncorrected far vision on the left was 20/1000 and corrected 
20/80.  The uncorrected near vision on the left was 20/500 
and corrected 20/80.  There were no findings of diplopia.  
Visual field examination was abnormal, and showed that visual 
fields were somewhat constricted.  The examiner opined that 
impairment to vision from open angle glaucoma should be much 
less than the impairment to vision from cataracts.  Both 
cataracts and glaucoma are co-contributors to the veteran's 
lowered visual acuity and constricted fields.  With regard to 
his diagnosed bilateral cataracts, the subjective factors 
were decreased vision and the objective factors were 
decreased vision and crystalline lens opacities.  The 
examiner continued the diagnosis of bilateral eyes, open 
angle glaucoma.  

In February 2007, the veteran participated in an RO informal 
conference.  He complained of "dirtiness" in his vision as 
a result of the glaucoma.  A discussion ensued as to whether 
his diagnosed cataracts may be secondary to his glaucoma.  
The veteran was instructed to obtain records from his private 
medical provider, and a medical opinion from his 
ophthalmologist that the cataracts are secondary to his 
glaucoma or glaucoma surgery.  Thereafter, the hearing 
officer indicated that a VA examination would be scheduled to 
determine any secondary relationship of his cataracts to 
glaucoma and obtain current visual acuity and loss of field 
vision results.  Approximately two weeks later, a RO report 
of telephone contact indicated that the veteran was having 
problems getting the records from his eye doctor, but he 
found a report that noted that cataracts could be a 
complication from the glaucoma surgery.  

In March 2007, the veteran underwent another VA examination 
to assess the severity of his visual acuity and field vision, 
and to obtain an etiological opinion with regard to his 
bilateral cataracts.  With regard to his open angle glaucoma 
and bilateral cataracts, he reported distorted vision, 
including symptoms of linear streaks across the visual axis 
which have been diminished but not entirely disappeared since 
cataract surgery.  He denied any incapacitation from his eye 
condition.  He denied any functional impairment.  The eye 
examination was conducted with each pupil dilated.  
Funduscopy examination showed that the discs were enlarged 
with a ration of 0.5 right and 0.7 left.  The measurement of 
intraocular pressure of each eye was 16 mmHG which was within 
normal limits.  Keratoconus was not present.  The visual 
acuity examination revealed uncorrected far vision on the 
right as 20/20 and corrected 20/20.  The uncorrected near 
vision on the right was 20/20 and corrected 20/20.  The 
uncorrected far vision on the left was 20/20 and corrected 
20/20.  The uncorrected near vision on the left was 20/20 and 
corrected 20/20.  There were no findings of diplopia.  The 
natural, cataractous lenses had been replaced with well 
centered pseudophakic lenses in stable, central condition.  
The examiner diagnosed bilateral cataracts with removal in 
2006.  The subjective factor was lowering of vision, and the 
objective factor was visual improvement with the surgical 
result.  With regard to open angle glaucoma, bilateral eyes, 
there was no change in diagnosis.  Subjectively there were no 
changes in vision due to treatment and objectively 
normalization of the eye pressure from anti-glaucoma 
medication.  With regard to etiology of his cataracts, the 
examiner noted the veteran's report that on the consent form 
for the 2000 laser procedure, one of the possible outcomes 
was the development of cataracts.  The examiner noted that 
the procedure was uncomplicated, and explained that cataracts 
can be induced only if the laser beam directly hits the lens 
which was not indicated on the records for his eyes.  Laser 
treatment of this type does not in itself cause cataracts.  
The examiner opined that the cataracts experienced by the 
veteran are likely the typical age onset type of development 
and unrelated to the laser treatment.

The examiner offered an addendum opinion with regard to 
etiology of the veteran's cataracts.  The examiner noted that 
the veteran had argon laser trabeculoplasty in May and 
November 2000 for his primary open angle glaucoma.  It was 
noted that the veteran claims that his cataracts are 
secondary to the trabeculoplasty, citing the consent form for 
surgery which noted cataracts as one of the possible 
complications.  The examiner explained that although the 
consent form cited cataracts as one of the risks for this 
procedure, this could only develop if the laser beam directly 
hits the lens which was not reported in any of the medical 
records.  The claimant had a regular ophthalmologic follow-up 
but no serious sequelae from the surgery was noted.  A 
September 2005 evaluation noted that the procedure had a 
successful result with an unhappy patient.  The examiner 
stated that medical literature would show that cataracts as 
complication is more likely to happen in trabeculectomy than 
trabeculoplasty.  The examiner opined that the cataracts are 
more likely the typical age onset type of development and 
less likely secondary to the argon laser treatment for 
glaucoma.

After a careful review of the evidence of record, to include 
the VA outpatient treatment records and VA examination 
reports, the Board finds that a disability rating in excess 
of 20 percent is not warranted for the veteran's bilateral 
open angle glaucoma.  The Board notes that the September 2002 
VA examination showed corrected visual acuity in the right 
eye as 20/20, and corrected visual acuity in the left eye as 
20/25.  Likewise, at the March 2007 VA examination, his 
corrected visual acuity was 20/20 in both eyes.  The May 2006 
VA examination report showed corrected visual acuity of 20/50 
on the right eye and 20/80 on the left eye.  The VA rating 
criteria, specifically Table V, does not reflect 
consideration of a reading of 20/80.  However, even if the 
Board were to err on the side of caution based on such 
finding and consider vision in one eye as 20/100, and vision 
in the other eye as 20/50, the veteran would still be only 
entitled to a 20 percent disability rating.  A 30 percent 
disability rating would only be warranted when vision in both 
eyes is correctable to 20/70, or when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/70.  Such impairment has not been found in 
this case.  Thus, in consideration of readings reflected in 
the VA examinations of record, and also considering readings 
noted in VA outpatient treatment records from July 2001 to 
the present, the findings under Table V yields only a 20 
percent evaluation.  38 C.F.R. § 4.84a, Diagnostic Code 6079.  
Based on the visual acuity readings, entitlement to an 
evaluation in excess of 20 percent is not warranted.  38 
C.F.R. § 4.84a, Diagnostic Codes 6071-6079.

Furthermore, while the initial VA examination reflects that 
his visual field was normal, on VA examination in May 2006, 
the examiner opined that his visual fields were somewhat 
constricted.  In consideration of the rating criteria for 
impairment of field vision, a higher rating is not warranted.  
The Board notes that it appears that the subjective 
complaints reflected in the record are due to reports of 
distorted vision; thus, it appears that the veteran's visual 
acuity is the more significant impairment.  However, rating 
the veteran's disability under the visual acuity criteria 
does not allow for a disability rating in excess of 20 
percent.  Under Diagnostic Code 6080, a rating of 30 percent 
or higher for field vision impairment, is not warranted, as 
the evidence does not reflect concentric contraction of 
visual field to 5 degrees, or to 45 degrees.  The objective 
evidence also does not reflect loss of temporal half of 
visual field, or homonymous hemianopsia.  Therefore, an 
evaluation in excess of 20 percent is not warranted under 
Diagnostic Code 6080.

While the medical evidence reflects that the veteran has 
cataracts, the March 2007 VA examiner specifically opined 
that such cataracts are more likely due to age onset type of 
development, rather than the 2000 laser treatment that he 
underwent for his glaucoma.  Thus, the symptomatology related 
to his cataracts will not be considered in rating his 
service-connected glaucoma.  Moreover, the May 2006 VA 
examiner opined that impairment to vision from open angle 
glaucoma should be much less than the impairment to vision 
from cataracts, although both are contributors to his lowered 
visual acuity and constricted fields.  The March 2007 VA 
examiner noted, however, that prior to his removal of 
bilateral cataracts in 2006, he complained of lowering of 
vision, but subsequent to the procedure, he noted visual 
improvement.  

A higher evaluation of 100 percent is warranted for 
congestive or inflammatory glaucoma with frequent attacks of 
considerable duration, during continuance of actual total 
disability.  While the treatment records include a diagnosis 
of glaucoma, there is no indication that this is congestive 
or inflammatory in nature, or that the veteran experienced 
frequent attacks of considerable duration. Thus, entitlement 
to an increased evaluation on the basis of glaucoma is not 
warranted.  38 C.F.R. § 4.84a, Diagnostic Code 6012.

Higher evaluations are also available under the diagnostic 
codes evaluating tuberculosis of the eye, malignant new 
growths of the eyeball, active chronic trachomatous 
conjunctivitis, and aphakia, however, none of these 
conditions have been demonstrated in the record and, thus, a 
higher evaluation under any of the diagnostic codes 
evaluating these disabilities is not warranted.  38 C.F.R. § 
4.84a, Diagnostic Codes 6010, 6014, 6017, 6029.

The Board concludes that, for the reasons set forth above, 
the preponderance of the evidence is against entitlement to 
an evaluation in excess of 20 percent for the glaucoma, the 
reasonable doubt doctrine does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).




ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


